In a proceeding pursuant to CFLR article 75, inter alia, to stay arbitration, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Mahon, J.) dated August 8, 2006, which, upon an order of the same court dated June 2, 2006, upon renewal, denying its motion to vacate an arbitration award in favor of the respondent Daniel Rosberger, and granting that respondent’s cross motion to confirm the arbitration award, confirmed the arbitration award.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the appellant failed to establish that there is any basis to vacate the arbitration award. Specifically, we are not persuaded that the arbitrator exhibited bias or the appearance of bias, had a conflict of interest, committed misconduct, or exceeded his power (see CFLR 7511 [b]). Lifson, J.P., Covello, Angiolillo and McCarthy, JJ., concur.